               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

DAVID E. HILL,                          :   CIVIL ACTION NO. 3:11-CV-1609
                                        :
                  Plaintiff             :   (Judge Conner)
                                        :
            v.                          :
                                        :
HARLEY LAPPIN, et al.,                  :
                                        :
                  Defendants            :

                                    ORDER

      AND NOW, this 2nd day of June, 2021, upon consideration of the motion

(Doc. 341) for summary judgment by defendants Bledsoe, Hepner, Saylor, Edinger,

and Carrasquillo, and for the reasons set forth in the accompanying memorandum,

it is hereby ORDERED that:

      1.    The motion (Doc. 341) for summary judgment is GRANTED.

      2.    The Clerk of Court is directed to ENTER judgment in favor of
            defendants B. Bledsoe, P. Carrasquilla, M. Edinger, J. Hepner, and
            M. Saylor, and against plaintiff David E. Hill.

      3.    The Clerk of Court is directed to CLOSE this case.



                                     /S/ CHRISTOPHER C. CONNER
                                     Christopher C. Conner
                                     United States District Judge
                                     Middle District of Pennsylvania
